*419By Court,
Penney, J.:
This is an action for the enforcing of a mechanic’s lien for material furnished.
Section 4 of the lien law provides: “The land upon which any building or superstructure shall be erected, together with a convenient space around the same, or so much as may be required for the convenient use and occupation of the premises, shall also be subject to the lien created by this act, if at the time the work and labor was done or the material furnished the said land belonged to the person who caused the said building, superstructure, or other work to be erected; but if said person owned less than a fee simple estate in such lands, then only his interest therein shall be subject to such liens, and the liens created by this act shall be preferred to every other lien or incumbrance which shall have been attached upon said property subsequent to the time at which the work was commenced or the materials furnished; but nothing herein contained shall be construed as impairing any valid incumbrance upon the said lands duly made and recorded before such work was commenced or materials furnished.” Bremen entered into an agreement on the twenty-ninth day of November, 1879, with Foreman and others to supply boards, timber, shingles, etc., to be used in the construction and repairing of a certain mill building, and between that date and the first day of March, 1880, Bremen had furnished a large amount of material for the erection of a mill on some mining property which Foreman had purchased on the eleventh day of October, 1879, from S. Silverburg, Hammerslag, and Oollingwood; they being the owners of the mill property, the interest of Foreman in the premises rested upon an agreement for the sale and conveyance of said property. One provision in the agreement was that Foreman should expend the sum of seven thousand dollars in making improvements upon the property to successfully operate and run a quartz mill. Foreman was immediately put in possession of the premises under the contract.
On the twenty-fourth day of December, 1880, Silverburg, Hammerslag, and Oollingwood, by a quitclaim deed, conveyed to L. J. Webster the property and premises in ques*420tion. The court below, after finding the facts, decreed a sale of the whole premises, including the interest of Webster as well as the interest of Foreman, and from that decree appellants appeal to this court, and assign, among other causes of error, the rendering of the decree against Webster’s interest in the property. This was clearly error, for the statute expressly provides that only the interest of the party who caused the building to be erected or the materials to be furnished shall be subject to such liens. The contract, in this case, for the furnishing of materials was not made with Webster or his grantors, but with Foreman and those acting with him. What, then, was the interest of Foreman in the property in question ? For it is upon that interest that the materialman must rely for his remedy. Webster, standing in the shoes of his grantors, has the same rights and protection that they would have had, and his fee can not be taken from him lawfully until the purchase money and interest thereon be fully paid him. Foreman’s interest in the premises may be subject to sale in this proceeding. The lien of Bremen is on the interest Foreman had in the premises. The decree should declare the rights of the several parties as herein indicated, subject to the rights of Webster as they existed under the contract between Silverburg, Oollingwood, and Hammerslag to Foreman at the time the material was furnished by Bremen, and in default of payment to Bremen, that the premises should be sold, and from the proceeds the amount due under the contract of sale from Silverburg, Oollingwood, and Hammerslag to Foreman should be first paid to Webster, and then the materialman, Bremen, should be paid the amount of his lien. And the remainder, if any, after paying these demands and the costs, should be paid to Webster.
The decree must be reversed, and the cause remanded for further proceedings. And it is so ordered.